Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Brooke L. Sargeant on 10/15/2020.

Amendment to Claims
(i). Claims 1, 3, 5, 19, 20, 32, 39, 83, 88, 103, and 107 are canceled.
(ii). New claims 108-110 are added:
108. The binding protein according to claim 90, wherein the VL comprises an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 16 and the VH comprises an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID: 12. 

109. The binding protein according to claim 90, wherein the VL comprises an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 15 and the VH comprises an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID: 12. 


Information Disclosure Statement
The information disclosure statement filed on 02/19/2021 has been considered by the Examiner. The information disclosure statement does not affect the allowability of claims 90-102, 104-106, and 108-110. An initialed copy of the form PTO-1449 is attached to this communication.

The information disclosure statement filed on 10/01/2020 has been considered by the Examiner and an initialed copy of the form PTO-1449 has been mailed to Applicant on 10/21/2020. 

Conclusion
Claims 90-102, 104-106, and 108-110 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
February 24, 2021